                  Case 2:18-cr-00141-MCE Document 47 Filed 07/20/20 Page 1 of 5



 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                             )   Case No.: 2:18-cr-00141-MCE
11   UNITED STATES OF AMERICA,                               )
                                                             )
12                     Plaintiff,                            )   STIPULATION AND ORDER FOR
                                                             )   CONTINUANCE OF STATUS
13        vs.                                                )   CONFERENCE
     BRIAN FORMICONI,                                        )
14                                                           )   Date: August 27, 2020
                       Defendant                             )   Time: 10:00 a.m.
15                                                           )   Judge: Hon. Morrison C. England, Jr.
16
17                                                   STIPULATION
18           I.        This case is set for status hearing on August 27, 2020. On May 13, 2020, this
19   Court issued General Order 618, which suspends all jury trials in the Eastern District of
20   California “until further notice.” Further, pursuant to General Order 611, this Court’s declaration
21
     of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of
22
     April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district judges
23
     to continue all criminal matters to a date after May 2, 2021.1 This and previous General Orders,
24
     as well as the declarations of judicial emergency, were entered to address public health concerns
25
     related to COVID-19.
26
27
     1
      A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the request of counsel, after
28   consultation with counsel and the Clerk of the Court to the extent such an order will impact court staff and
     operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).



                                  STIPULATION AND ORDER                                -1-
                  Case 2:18-cr-00141-MCE Document 47 Filed 07/20/20 Page 2 of 5



 1         II.        Although the General Orders and declarations of emergency address the district-
 2   wide health concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-
 3   justice provision “counteract[s] substantive openendedness with procedural strictness,”
 4   “demand[ing] on-the-record findings” in a particular case. Zedner v. United States, 547 U.S. 489,
 5   509 (2006). “[W]ithout on-the-record findings, there can be no exclusion under” §
 6
     3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at 509; see also
 7
     United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a judge
 8
     ordering an ends-of-justice continuance must set forth explicit findings on the record “either
 9
     orally or in writing”).
10
           III.       Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as
11
     both mandatory and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent
12
     declaration of judicial emergency require specific supplementation. Ends-of-justice
13
     continuances are excludable only if “the judge granted such continuance on the basis of his
14
15   findings that the ends of justice served by taking such action outweigh the best interest of the

16   public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such

17   period is excludable unless “the court sets forth, in the record of the case, either orally or in

18   writing, its reason or finding that the ends of justice served by the granting of such continuance

19   outweigh the best interests of the public and the defendant in a speedy trial.” Id.
20         IV.        The General Orders and declaration of judicial emergency exclude delay in the
21   “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does
22   not directly address continuances stemming from pandemics, natural disasters, or other
23   emergencies, this Court has discretion to order a continuance in such circumstances. For
24   example, the Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St.
25
     Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized
26
     that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United States
27
     v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
28
     September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is



                               STIPULATION AND ORDER                         -2-
                  Case 2:18-cr-00141-MCE Document 47 Filed 07/20/20 Page 3 of 5



 1   posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the
 2   statutory rules.
 3          V.          In light of the societal context created by the foregoing, this Court should consider
 4   the following case-specific facts in finding excludable delay appropriate in this particular case
 5   under the ends-of-justice exception, § 3161(h)(7) (Local Code T4). 2 On April 27, 2020, this
 6
     Court vacated the May 21, 2020 status conference and continued it to June 11, 2020. United
 7
     States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be
 8
     “specifically limited in time”). Also, on May 20, 2020, the government produced the product of
 9
     a cell search at the main jail.
10
           VI.          The parties then continued the matter by stipulation to August 27, 2020.
11
     However, defense counsel is now unavailable on August 27, 2020, and requests to continue this
12
     matter to September 17, 2020. By stipulation, the parties excluded time from August 27, 2020 to
13
     September 17, 2020.
14
15                                                  STIPULATION

16           Plaintiff United States of America, by and through its counsel of record, and defendant,

17   by and through defendant’s counsel of record, hereby stipulate as follows:

18           1.         By previous order, this matter was set for status on August 27, 2020. Defense

19   counsel now has a conflict on August 27, 2020, and to ensure continuity of counsel is requesting
20   this continuance.
21           2.         By this stipulation, defendant now moves to continue the status conference until
22   September 17, 2020, and to exclude time between August 27, 2020, and September 17, 2020,
23   under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].
24           3.         The parties agree and stipulate, and request that the Court find the following:
25
                        a)     The government has represented that the discovery associated with this
26
             case includes hundreds of pages of discovery and a large amount of digital evidence. All
27
28   2
      The parties note that General Order 612 acknowledges that a district judge may make “additional findings to
     support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D. Cal. March 18, 2020).



                                 STIPULATION AND ORDER                               -3-
             Case 2:18-cr-00141-MCE Document 47 Filed 07/20/20 Page 4 of 5



 1         of this discovery has been either produced directly to counsel and/or made available for
 2         inspection and copying. The government produced additional material recovered from a
 3         cell search in April 2020.
 4                b)      Counsel for defendant desires additional time to investigate restitution
 5         issues and possible defenses. Counsel for defendant will need time to review the
 6
           materials from the cell search and its possible effects on the trial evidence in the case.
 7
                  c)      Counsel for defendant believes that failure to grant the above-requested
 8
           continuance would deny him/her the reasonable time necessary for effective preparation,
 9
           taking into account the exercise of due diligence.
10
                  d)      The government does not object to the continuance.
11
                  e)      Based on the above-stated findings, the ends of justice served by
12
           continuing the case as requested outweigh the interest of the public and the defendant in a
13
           trial within the original date prescribed by the Speedy Trial Act.
14
15                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

16         § 3161, et seq., within which trial must commence, the time period of August 27, 2020 to

17         September 17, 2020, inclusive, is deemed excludable pursuant to 18

18         U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance

19         granted by the Court at defendant’s request on the basis of the Court’s finding that the
20         ends of justice served by taking such action outweigh the best interest of the public and
21         the defendant in a speedy trial.
22   ///
23   ///
24   ///
25
     ///
26
     ///
27
     ///
28
     ///



                            STIPULATION AND ORDER                          -4-
                 Case 2:18-cr-00141-MCE Document 47 Filed 07/20/20 Page 5 of 5



 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions
 2   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
 3   which a trial must commence.
 4   IT IS SO STIPULATED.
 5
 6    Dated: July 16, 2020                                   MCGREGOR W. SCOTT
                                                             United States Attorney
 7
 8                                                           /s/ ROGER YANG
                                                             ROGER YANG
 9                                                           Assistant United States Attorney
10
11    Dated: July 16, 2020                                   /s/ THOMAS A. JOHNSON
12                                                           THOMAS A. JOHNSON
                                                             Counsel for Defendant
13                                                           BRIAN FORMICONI
14
15                                                 ORDER
16          IT IS SO ORDERED.
17   Dated: July 17, 2020
18
19
20
21
22
23
24
25
26
27
28



                              STIPULATION AND ORDER                         -5-
